PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/976,015
Filing Date: 10 May 2018
Appellant(s): FISCH, HARRY



__________________
Kurt G. Briscoe
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed November 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated May 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
I. Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (U.S. Patent Application Pub. No. 2006/0029648), in view of Oliver (U.K. Patent Application Pub. No. 2 420 714 A), DeNoon (CBS News [online]; 2008) and Anonymous (Male Health Center [online]l 2006).
II. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (U.S. Patent Application Pub. No. 2006/0029648), in view Oliver (U.K. Patent Application Pub. No. 2 420 714 A), Shimalla (U.S. Patent No. 4,588,630), DeNoon (CBS News [online]; 2008) and Anonymous (Male Health Center [online]l 2006).
III. Claims 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (U.S. Patent Application Pub. No. 2006/0029648), in view of Oliver (U.K. Patent Application Pub. No. 2 420 714 A), and DeNoon (CBS News [online]; 2008).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The 35 U.S.C. 112(b) rejection of claims 6-8, 15, 19-23, and 26-28, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, has been withdrawn in the Advisory Action mailed September 21, 2021.
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed November 25, 2021 have been fully considered but they are not persuasive.
i) Appellant contends that “nowhere does the Examiner explain how a person skilled in the art, given the cited references, would have been led to expect that repeated use of a wipe as claimed should result in the user increasing his average IELT from an initial value of < 2 minutes to > 3 minutes, as claimed”, that “the Examiner commits exactly the same error as made in Intelligent Bio-Sys”, that “an expectation is something more than a mere possibility; an expectation is, rather, a strong belief that something will happen or be the case in the future”, that “neither Tsaur nor Oliver makes any mention of repeated use and therefore the benefits that Appellant has found from consistent and repeated use of the benzocaine wipe presently claimed cannot be inherent”, that “the cited prior art does not reveal a reasonable expectation of success in achieving the claim 15 average IELT milestones”, that “inherency…may not be established by probabilities and possibilities” but “the Examiner’s analysis clearly relies on mere possibilities and probabilities”, that even with “the Examiner’s view…that men would use the hypothetical Tsaur/Oliver wipe repeatedly into perpetuity”, “repeatedly wiping the penis with the benzocaine does not automatically or inherently guarantee that the > 3 minutes limitation will be satisfied”, that “the Examiner has failed to conduct a proper inherency/natural result analysis”, and this “is the height of improper hindsight”, that “this is the absurdity that one must accept if one is then to take the next logical step and affirm that the Examiner has, in fact, discharged his burden”, and Appellant has “fear of being ambushed by a whole new treatise on the subject in the Examiner’s Answer”, that “any treatment has a full cure as its dream goal – even if a full cure is unattainable” but “the issue is whether…person skilled in the art…recognizes the tools at hand enable him/her to make that dream a present reality…such is the nature of a reasonable expectation of success – the present capability to realize the dream”, but “the proposition is undone…by the experimental evidence of record here that shows even after one month of consistent repeated use inspired by clinical study participation average IELT did not exceed 3 minutes”, and, therefore, “the Examiner’s case is, thus, done”. 
The Examiner, however, would like to point out the following:
1. Appellant’s soaring and impassioned promotion of the performance milestones they have laid down in the Appeal Brief is indeed provocative, even stimulating, and perhaps would make a great tv commercial for benzocaine wipes and the possibilities they bring, but let us take a step back and begin with the actual physical reality of what is being done here, i.e. the requisite active steps being performed by the hand of man that define the actual method for which Appellant seeks a U.S. Patent. The instant claims are directed to a method of treating premature ejaculation by topically applying benzocaine, e.g. before a sexual encounter. It is a plain and undisputed fact that treating premature ejaculation with benzocaine is well known in the art. Tsaur, the cited primary reference, discloses treating premature ejaculation with benzocaine. Appellant, in their instant remarks, concedes that treating premature ejaculation with benzocaine was known in the art, i.e. “the literature does certainly report that wiping benzocaine on 
2. Knowing full well that treating premature ejaculation with benzocaine itself is simply not patentable by any stretch of the imagination, Appellant has proceeded to craft their claims by adding an additional layer to their method of treating premature ejaculation, i.e. a required minimum frequency of having sex, i.e. what Appellant calls an “intravaginal encounter”. This is a problem. Sex is a fundamental human practice, and has been for thousands upon thousands of years, see e.g. the Book of Genesis. Having sex simply cannot be the basis for awarding a U.S. Patent, and sex is still sex no matter how passionate or dispassionate, no matter the frequency of the sex or the number of partners involved, no matter how kinky or unconventional, and no matter how fast ejaculation occurs after vaginal penetration, i.e. what Appellant calls the “intravaginal ejaculatory latency time” (i.e. “IELT”). Not only is “having sex” simply not a valid ground for the basis of patentability, the minimum required frequency of having sex stipulated in the claims, e.g. ranging from “a sufficient number of times” to e.g. “at least 5 times in 2-3 months”, to e.g. “at least 3 times a week”, are nothing new or inventive at fact of human nature than human males are naturally driven to have sex on a regular basis with human females, the DeNoon reference has been cited for providing the motivation for having sex at least 3 times a week. Anonymous has been cited for the motivation to take a rest of at least 24 hours between sexual encounters. In summary, then, “having sex” is not a valid ground for patentability (i.e. since when has the United States been issuing patents for having sex), and given the well-known and universally understood facts of the basic, natural human drive to have sex, any assertions of a lack of motivation to have sex, e.g. at least three times a week, seems absurd. In any case, the cited prior art rejection has nevertheless established with cited references that there exists a motivation to have sex e.g. at the minimum frequency disclosed in the claims. 
3. Knowing full well that treating premature ejaculation with benzocaine is certainly not patentable by any stretch of the imagination, and also knowing full well that having sex, e.g. at least three times a week, is certainly not patentable by any stretch of the imagination, Appellant has further fashioned their claimed method by first defining a sexual performance “milestone” that the method purportedly achieves for the average male for a period of 2-3 months, then attempts to link the actual set of active steps to be 
4. As discussed, supra, it has long been well-known in the art to treat premature ejaculation by topically applying benzocaine to the penis before a sexual encounter. Before Appellant’s application, it would most certainly have been obvious to treat premature ejaculation by topically applying benzocaine to the penis before a sexual encounter. Appellant contends that with their application, treating premature ejaculation by topically applying benzocaine to the penis before a sexual encounter is no longer obvious, but is now suddenly patentable, or re-patentable, because Appellant has defined an intravaginal ejaculatory latency time (i.e. “IELT”) milestone in their claims. In stark contrast to Appellant’s assertion, however, it is still obvious to treat premature ejaculation by topically applying benzocaine to the penis before a sexual encounter, just like it was before Appellant’s application. Appellant’s stated IELT milestone has not changed this fact, and cannot change this fact. Simply stating the performance necessarily excluded from attaining the stated IELT milestone since the prior art did not expressly disclose the stated milestone or otherwise precisely quantify the outcome. Indeed, any male practicing the actual active steps of the method performed by the hand of man, i.e. topical application of benzocaine before sex, and having sex at least 3 times a week, must attain the stated milestone, regardless of whether or not the cited prior art expressly discloses the milestone or otherwise quantifies the outcome. 
5. Tsaur, the cited primary reference, discloses treating premature ejaculation with benzocaine. Appellant, in their instant remarks, concedes that treating premature ejaculation with benzocaine was known in the art. Dr. Fisch, in his own Affidavit, also expressly reports that treatment of premature ejaculation with topical application of benzocaine has long been well known in the art. Therefore, without question, in view of the cited prior art, as well as the established general knowledge in the art, one of ordinary skill in the art would most certainly be motivated to treat premature ejaculation by topically applying benzocaine to the penis before a sexual encounter, and to thus continue this practice until the premature ejaculation is thus treated. In stark contrast to Appellant’s assertion, one of ordinary skill in the art would neither understand the prior 
6. Moreover, “premature ejaculation”, as anyone of ordinary skill in the art would immediately recognize, as would many laypersons, is a condition in which the “IELT”, i.e. the time from vaginal penetration to ejaculation during sex, is a very short time period, and the art of course has established a formal definition for this time period as e.g. less than 2 minutes. Hence, “treatment” of premature ejaculation would no doubt be is going to result in a significant increase in the IELT. Finally, it is noted, as Appellant themselves point out, that one with premature ejaculation often seeks treatment because there exists a dissatisfied female partner. Indeed, there is a well-known and defined IELT recognized in the art as being optimally satisfactory for both the male and the female partner, and one of ordinary skill in the art would no doubt be motivated to attain this optimal IELT that would be satisfactory for both the male and the female partner.  
7. In summary, then, treating premature ejaculation by topical application to the penis before a sexual encounter is well known in the art, and is simply not patentable. Having sex, e.g. at least 3 times a week, is simply not patentable, period. One of ordinary skill in the art, in view of the cited prior art, and the general knowledge in the art, would thus be motivated to treat premature ejaculation by topically applying benzocaine before sex, and to have sex at least three times a week, with e.g. a 24 hour rest period between sexual encounters, and to continue this practice until treatment is attained, which “treatment:” will be manifest as a significant increase in the IELT, such 
ii) Appellant contends that while they “can agree” that “the literature does certainly report that wiping benzocaine on the penis treats premature ejaculation”, that the Examiner’s assertion that “treats” would be understood by one of ordinary skill in the art to mean that “the IELT improves from that of a premature ejaculator to that of a non-premature ejaculator” is “categorically false, completely unsupported by the record evidence, and moreover, disproven on its face by the clinical evidence attached to the Fisch Declaration”, that “not one of the 12 patients using the wipe for the very first time was able to record a post-treatment value greater than 2 minutes”, that “this is a far cry from lasting more than 2 minutes and, thus, technically being a non-premature ejaculator”, thus “the experimental data of record disproves the Examiner’s finding that no doubt treatment would be understood to encompass, of not necessarily mean, the IELT improves from that of a premature ejaculator to that of a non-premature ejaculator”, and thus “the Examiner’s statement is categorically false and rebutted by competent evidence”. 
The Examiner, however, would like to point out the following:
1. Appellant appears to be bewilderingly confused. The prior art rejection of record is not based on the premise that one of ordinary skill in the art would expect that employing the benzocaine wipe one time only is going to successfully and miraculously cure premature ejaculation. Appellant appears to go even further and assert that because they have shown that a one-time treatment, on average, does not miraculously 
**It is noted, however, that Appellant reports that at least one subject, “Patient 4”, achieved an IELT of 2 minutes with a one-time use of benzocaine (see Appeal Brief, page 14, footnote).
2. In stark contrast to Appellant’s assertion, one of ordinary skill in the art would neither understand the prior art as teaching a one-time only application, nor would one of ordinary skill in the art get discouraged and quit the treatment if a miraculous and complete cure was not attained after only one application. This is contrary to basic knowledge and conventional practices in the medical arts in general. On the contrary, one of ordinary skill in the art would know to continue the treatment regimen until treatment is attained, and indeed would reasonably expect treatment will be successfully attained in time, since Tsaur discloses it and the treatment is well established in the art in general. Absolutely no one of ordinary skill in the art, and indeed no layperson either, would expect to go to the pharmacy for e.g. an antibiotic to treat an ear infection, and get only one tablet. Nor would anyone expect that just that one tablet alone is going to miraculously cure the ear infection. On the contrary, everyone knows that treatment of an ear infection would entail taking an antibiotic multiple times over a time period, e.g. 3 times a day for two weeks. Likewise, absolutely nobody, whether one skilled in the art or an ordinary layperson, would expect treating premature ejaculation is going to be any different. In other words, one of ordinary skill in the art will thus be motivated to topically apply benzocaine to the penis before each sexual encounter, with the reasonable expectation that treatment will be successfully 
3. Again, “treatment” of premature ejaculation would no doubt be understood to mean that the “IELT” is going to increase from the low value of a pre-mature ejaculator to a significantly improved, higher value in time. If the IELT does not significantly increase, there is simply no treatment at all to speak of. If the IELT of the premature ejaculator stays the same or decreases, there is simply no treatment of premature ejaculation attained, just like if the ear remains infected or the infection gets worse, there is no treatment of the ear infection attained. Therefore, treatment must mean that the IELT is going to significantly increase in time, and the prior art teaching that benzocaine “treats” premature ejaculation would be understood by anyone of ordinary skill in the art to mean that benzocaine use, i.e. topical application to the penis before a sexual encounter, is going to result in a significant increase in the IELT. Finally, it is noted, as Appellant themselves point out, that one with premature ejaculation often seeks treatment because there exists a dissatisfied female partner. Indeed, there is a well-known and defined IELT recognized in the art as being optimally satisfactory for both the male and the female partner, and one of ordinary skill in the art would no doubt be motivated to attain this optimal IELT that would be satisfactory for both the male and the female partner.  
iii) Appellant contends that “the DeNoon and Anonymous references are immaterial and should be disregarded” because “neither reference discusses or even mentions men suffering premature ejaculation”, that “the Examiner has not shown how these references are relevant to show the frequency of intercourse or the refractory period in such men suffering premature ejaculation”, that “DeNoon has been debunked”; that “DeNoon discusses…that there exist a group of men who do not necessarily engage in sex at least 3 times a week and, therefore, it is not necessarily the case that the at least 3-times-a-week-frequency required by claim 15 would be met…only a mere possibility”, that “Anonymous teaches a man in his 50s may require 24 hours or more before he has another erection and he is interested in intercourse again…however, the quote on its face sets forth only a mere possibility as the statement is that a man in his 50s may require 24 hours or more”. 
The Examiner, however, would like to point out the following:
1. This argument, just like the prior one, strongly indicates that Appellant is bewilderingly confused. DeNoon was not cited to somehow prove that all men engage in sex at least three times a week, and Anonymous was not cited to somehow prove that all men necessarily take a 24 hour rest between intravaginal encounters. On the contrary, these references were cited for providing a motivation to have sex at least three times a week, and to allow for a 24 hour rest period between intravaginal encounters. Providing a motivation for doing something is not one and the same thing as proving that everyone necessarily does it. Moreover, a reasonable expectation of success is not one and the same as proven success or guaranteed success. 
2. Regarding DeNoon, while there may be various opinions and reactions going around, there is no hard scientific evidence provided on the record that would come close to actual proof that DeNoon has been “debunked”. DeNoon has been cited for providing a motivation for a male to have sex at least 3 times a week, with the underlying premise that frequent sex, e.g. at least 3 times a week, is beneficial. Even arguendo, that DeNoon has in fact been “debunked” by hard scientific evidence with respect to the benefit of staving off erectile dysfunction, the reference Appellant cites for “debunking” DeNoon, i.e. the Freeman reference, provided with an IDS filed October 6, 2020, in fact comes to the very same general conclusion, i.e. the basic premise that frequent sex is good, but has a different opinion merely in the specifics as to what the list of benefits would include, and in particular whether the benefits would include staving off erectile dysfunction. Therefore, the motivation remains to have sex at least three times a week, whether one looks at DeNoon or Freeman (or both). In other words, while DeNoon and Freeman offer different opinions on whether frequent sex staves off erectile dysfunction, both agree that frequent sex is good, and thus one would remain motivated to have frequent sex. 
3. Appellant’s contention that there is some sort of conflict between treating premature ejaculation and DeNoon is completely baseless. The male with premature ejaculation does not necessarily suffer from erectile dysfunction (these are two different ailments) and would be just as motivated as any “normal” male to ward off developing erectile dysfunction, perhaps even more so, since the male with premature ejaculation already has enough sexual problems to deal with, and certainly would not want another problem, i.e. the erectile dysfunction. In other words, the male with premature ejaculation would no doubt be highly motivated to treat the premature ejaculation as well as maintain good erectile function. Moreover, because the male suffering from premature ejaculation has normal erectile function, this male will also be expected to require the 24 hour rest period between intravaginal encounters, which purpose is to ensure another erection. 
iv) Appellant contends that “by any reasonable standard, Appellant has adequately established with the Fisch Declaration the surprising and unexpected nature of the invention – the Examiner’s apathy notwithstanding”, that “Dr. Fisch testified it came as a complete shock to me and to those on the Veru team with whom I’ve spoken that consistent disciplined use of the wipes would have any effect on IELT”; that Dr. Fisch further testified that although “lidocaine and benzocaine topical treatment for premature ejaculation…have been in use for a long period of time” that “I’ve not heard in relation to any lidocaine or benzocaine topical treatment for premature ejaculation that repeated use of the treatment had the effect of increasing IELT”, that “the Examiner does not appreciate that the result Appellant has demonstrated, because it is surprising and unexpected, cannot be the natural result of combining the cited references, as a matter of law and logic”, that “what is claimed in claim 15 is not improvement of a group, but expressly an improvement in a male, i.e. an individual”, and thus that “Appellant has demonstrated with the individual patients discussed in the Fisch Declaration that the steady increasing of average IELT over time occurs in each individual patient”. 
The Examiner, however, would like to point out the following:
1. First, speaking to the Examiner’s purported “apathy” is inappropriate. Rather, the more appropriate term to describe the Examiner’s position here is “impartiality”. The Examiner is an impartial judge, not swayed by undue bias or emotion. 
2. Second, because topical benzocaine is well known in the art to treat premature ejaculation, the increase in average IELT, for reasons already discussed, supra, is certainly not unexpected at all. On the contrary, because the prior art expressly discloses that topical benzocaine “treats” premature ejaculation, and more specifically 
3. As discussed, supra, it has long been well-known in the art to treat premature ejaculation by topically applying benzocaine to the penis before a sexual encounter. Before Appellant’s application, it would most certainly have been obvious to treat premature ejaculation by topically applying benzocaine to the penis before a sexual encounter. Appellant contends that with their application, treating premature ejaculation by topically applying benzocaine to the penis before a sexual encounter is no longer obvious, but is now suddenly patentable, or re-patentable, because Appellant has defined an intravaginal ejaculatory latency time (i.e. “IELT”) milestone in their claims. In stark contrast to Appellant’s assertion, however, it is still obvious to treat premature ejaculation by topically applying benzocaine to the penis before a sexual encounter, just like it was before Appellant’s application. Appellant’s stated IELT milestone has not changed this fact, and cannot change this fact. Simply stating the performance milestone that can be attained or is to be attained from practicing a known method is not a patentable advance in the art, even if Appellant was the first to precisely quantify the outcome. Appellant cannot reasonably expect that only they can topically apply benzocaine to the penis of a male suffering from premature ejaculation before sex, and have sex at least 3 times a week, and attain the stated IELT milestone, while other necessarily excluded from attaining the stated IELT milestone since the prior art did not expressly disclose the stated milestone or otherwise precisely quantify the outcome. Indeed, any male practicing the actual active steps of the method performed by the hand of man, i.e. topical application of benzocaine before sex, and having sex at least 3 times a week, must attain the stated milestone, regardless of whether or not the cited prior art expressly discloses the milestone or otherwise quantifies the outcome. 
4. Regarding Appellant’s assertion that “what is claimed in claim 15 is not improvement of a group, but expressly an improvement in a male, i.e. an individual” and that “Appellant has demonstrated with the individual patients discussed in the Fisch Declaration that the steady increasing of average IELT over time occurs in each individual patient”, the Examiner would like to point out that while the claim does impart the IELT milestone to the individual “average male”, the actual data relied on from Example 2 is based on a sample population of males, and the statistics from this sample population. Moreover, neither the claims require, nor the data prove, that for any one individual male, that the IELT necessarily “steadily increases” over time. To the extent that Appellant is asserting that their unexpected result is this “steady increase in the IELT for an individual male over time”, this is unconvincing. Moreover, Appellant’s assertion that repeated use over a period of 2-3 months is critical to raising the IELT to 2 or more minutes (i.e. that of a non-premature ejaculator) is also not convincing, since Appellant reported that “Patient 4” achieved an IELT of 2 minutes upon a one-time only application of the benzocaine (see Appeal Brief, page 14, footnote).  As far as the 
5. Even assuming, arguendo, that there does exist a steady increase in IELT for each and every individual over the 2-3 month time period, and that this increase cannot be explained simply by the direct biochemical/physiological effect of the benzocaine alone, the further boost in IELT scores would still not be unexpected. Indeed, Appellant themselves allude to the obvious explanation for this, i.e. as the application of benzocaine improves IELT over e.g. the first month, the subjects “undoubtedly experienced reduced fear and increased sexual confidence” and these psychological factors could explain the further improvement in the IELT value observed at 2-3 months compared to one month. As anyone of ordinary skill in the art would immediately recognize, sexual performance is significantly influenced by the psychological state of the subject. Indeed, sexual performance can vary dramatically even for the very same male on different days, merely based on the psychological state of the male. Psychological factors such as feeling relaxed and confident can really boost sexual performance. Knowing and expecting that topical benzocaine will treat the premature ejaculation already provides some degree of comfort and hope, and when the improvement begins to be noticed, this is going to really boost confidence. All of this 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.